Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13 is allowable. The restriction requirement of lack of unity of invention, as set forth in the Office action mailed on 06/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of lack of unity of invention is withdrawn.  Claims 19-20, directed to a method of preparing a flexible substrate no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim 13.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 2-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
wherein the photoelectric converter is disposed at a distal end of the optical receiver away from the optical filter, and 
the photoelectric converter is in connection with the optical receiver to receive the second light beam and converts the second light beam to an electric signal” as recited in independent claims 13 and 18, in all of the claims which is not found in the prior art references.
Claims 2-9, 12, and 14-17 are allowed for the same reasons as claim 13, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “providing a photoelectric converter at a distal end of the optical receiver away from the optical filter, and
the photoelectric converter is in connection with the optical receiver to receive the second light beam and converts the second light beam to an electric signal” as recited in independent claim 19, in all of the claims which is not found in the prior art references.
Claim 20 is allowed for the same reasons as claim 19, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896